Exhibit 10.64

 

ADVANCED MICRO DEVICES, INC. EXECUTIVE INVESTMENT ACCOUNT PLAN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page


--------------------------------------------------------------------------------

RECITALS    1 ARTICLE I               TITLE AND DEFINITIONS    1     1.1  
Definitions.    1 ARTICLE II               PARTICIPATION    5 ARTICLE III  
            DEFERRAL ELECTIONS    5     3.1   Elections to Defer Compensation.
   5     3.2   Investment Elections.    6 ARTICLE IV               DEFERRAL
ACCOUNTS AND TRUST FUNDING    6     4.1   Deferral Accounts.    6     4.2  
Company Contribution Account.    7     4.3   Trust Funding.    7 ARTICLE V  
            VESTING    8 ARTICLE VI               DISTRIBUTIONS    8     6.1  
Distribution of Deferred Compensation and Discretionary Company Contributions
Upon Termination of Employment With Company or Death.    8     6.2   In Service
Distribution With Scheduled Withdrawal Date.    9     6.3   In Service
Distribution Without Scheduled Withdrawal Date.    9     6.4   Inability to
Locate Participant.    10 ARTICLE VII               ADMINISTRATION    10     7.1
  Committee.    10     7.2   Committee Action.    10     7.3   Powers and Duties
of the Committee.    10     7.4   Construction and Interpretation.    11     7.5
  Compensation, Expenses and Indemnity.    11     7.6   Quarterly Statements.   
12     7.7   Disputes.    12 ARTICLE VIII               MISCELLANEOUS    13    
8.1   Unsecured General Creditor.    13     8.2   Restriction Against
Assignment.    13     8.3   Withholding.    13     8.4   Amendment,
Modification, Suspension or Termination.    14     8.5   Governing Law.    14  
  8.6   Receipt or Release.    14     8.7   Limitation of Rights and Employment
Relationship    14     8.8   Headings.    14 Appendix A     

 

(i)



--------------------------------------------------------------------------------

RECITALS

 

1. Advanced Micro Devices, Inc. (the “Company”) has an executive deferred
compensation plan known as the Advanced Micro Devices Executive Investment
Account (the “Plan”) that became effective as of July 1, 2000 as a continuation
of a portion of another then existing deferred compensation plan known as the
Executive Savings Plan.

 

2. The Company may enter into an agreement (the “Trust Agreement”) with an
independent third party individual or institution, pursuant to which such entity
shall serve as trustee (the “Trustee”) under an irrevocable trust (the “Trust”)
to be used in connection with the Plan.

 

3. The Company intends to make contributions to the Trust so that such
contributions will be held by the Trustee and invested, reinvested and
distributed, all in accordance with the provisions of this Plan and the Trust
Agreement.

 

4. The Company intends that the Trust be a “grantor trust” with the principal
and income of the Trust treated as assets and income of the Company, as
applicable, for Federal and state income tax purposes.

 

5. The Company intends that the assets of the Trust shall at all times be
subject to the claims of the general creditors of the Company, as provided in
the Trust Agreement.

 

6. The Company intends that the existence of the Trust shall not alter the
characterization of the Plan as “unfunded” for purposes of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and shall not be
construed to provide income to Plan participants under the Plan prior to actual
payment of the vested accrued benefits thereunder.

 

NOW THEREFORE, the Company hereby establishes the Plan as follows:

 

ARTICLE I

TITLE AND DEFINITIONS

 

1.1 Definitions.

 

Whenever the following words and phrases are used in this Plan, with the first
letter capitalized, they shall have the meanings specified below.

 

(a) “Account” or “Accounts” shall mean all of such accounts as are specifically
authorized for inclusion in this Plan.

 

(b) “Base Salary” shall mean a Participant’s annual base salary, excluding
bonus, commissions, incentive and all other remuneration for services rendered
to Company and prior to reduction for any salary contributions to a plan
established pursuant to Section 125 of the Code or qualified pursuant to Section
401(k) of the Code.

 

1



--------------------------------------------------------------------------------

(c) “Beneficiary” or “Beneficiaries” shall mean the person or persons, including
a trustee, personal representative or other fiduciary, last designated in
writing by a Participant in accordance with procedures established by the
Committee to receive the benefits specified hereunder in the event of the
Participant’s death. No beneficiary designation shall become effective until it
is filed with the Committee. Any designation shall be revocable at any time
through a written instrument filed by the Participant with the Committee with or
without the consent of the previous Beneficiary. If there is no such designation
or if there is no surviving designated Beneficiary, then the Participant’s
surviving spouse shall be the Beneficiary. If there is no surviving spouse to
receive any benefits payable in accordance with the preceding sentence, the duly
appointed and currently acting personal representative of the Participant’s
estate (which shall include either the Participant’s probate estate or living
trust) shall be the Beneficiary. In any case where there is no such personal
representative of the Participant’s estate duly appointed and acting in that
capacity within 90 days after the Participant’s death (or such extended period
as the Committee determines is reasonably necessary to allow such personal
representative to be appointed, but not to exceed 180 days after the
Participant’s death), then Beneficiary shall mean the person or persons who can
verify by affidavit or court order to the satisfaction of the Committee that
they are legally entitled to receive the benefits specified hereunder. In the
event any amount is payable under the Plan to a minor, payment shall not be made
to the minor, but instead be paid (a) to that person’s living parent(s) to act
as custodian, (b) if that person’s parents are then divorced, and one parent is
the sole custodial parent, to such custodial parent, or (c) if no parent of that
person is then living, to a custodian selected by the Committee to hold the
funds for the minor under the Uniform Transfers or Gifts to Minors Act in effect
in the jurisdiction in which the minor resides. If no parent is living and the
Committee decides not to select another custodian to hold the funds for the
minor, then payment shall be made to the duly appointed and currently acting
guardian of the estate for the minor or, if no guardian of the estate for the
minor is duly appointed and currently acting within 60 days after the date the
amount becomes payable, payment shall be deposited with the court having
jurisdiction over the estate of the minor. Payment by Company pursuant to this
section of all benefits owed hereunder shall terminate any and all liability of
Company.

 

(d) “Board of Directors “ or “Board” shall mean the Board of Directors of the
Company.

 

(e) “Bonuses” shall mean those incentive and performance bonuses identified by
the Committee as qualified for Plan deferrals, as identified in Appendix A to
this document, excluding profit sharing, and earned by a Participant on the last
day of the respective quarter, semi-annual and annual bonus period, provided a
Participant is in the employ of the Company on the last day of the respective
bonus period. Bonuses may include sign-on bonuses if an Eligible Employee
completes the Initial Election requirements of Article III, Section 3.1(c).

 

(f) “Code” shall mean the Internal Revenue Code of 1986, as amended.

 

-2-



--------------------------------------------------------------------------------

(g) “Committee” shall mean the Administrative Committee of Advanced Micro
Devices, Inc. (“AMD”), as appointed by the Board to administer the Plan in
accordance with Article VII, and/or its agents, designees and vendors.

 

(h) “Company” shall mean Advanced Micro Devices, Inc.

 

(i) “Company Contribution Account” shall mean the bookkeeping account maintained
by the Company for each Participant that is credited with an amount equal to the
Company Discretionary Contribution Amount, if any, and Company Matching
Contribution Amount, if any, and earnings and losses on such amounts pursuant to
Section 4.2.

 

(j) “Company Discretionary Contribution Amount” shall mean such discretionary
amount if contributed by the Company for each Participant for a Plan Year. Such
amount may differ from Participant to Participant both in amount and as a
percentage of Compensation.

 

(k) “Company Matching Contribution Amount” shall mean such amount contributed by
the Company for a select group of Participants for a Plan Year.

 

(l) “Compensation” shall mean annual bonuses, incentive sales commissions, Base
Salary and other incentive bonuses identified by the Committee, as set forth in
Appendix A, which a Participant earns for services rendered to the Company,
excluding profit sharing.

 

(m) “Deferral Account” shall mean the bookkeeping account maintained by the
Committee for each Participant that is credited with amounts equal to (1) the
portion of the Participant’s Compensation that he or she elects to defer and (2)
earnings and losses pursuant to Section 4.1.

 

(n) “Distributable Amount” shall mean the balance in the Participant’s Deferral
Account and Company Contribution Account.

 

(o) “Early Distribution” shall mean an election by Participant in accordance
with Section 6.2 or 6.3 to receive a withdrawal of amounts from his or her
Deferral Account and Company Contribution Account prior to the time at which
such Participant would otherwise be entitled to such amounts.

 

(p) “Effective Date” shall be July 1, 2000.

 

(q) “Eligible Employee” shall be a Company director or other member of the
select group of management or highly compensated United States-based employees
as determined by the Committee from year-to-year, in it’s absolute discretion.

 

(r) “Fund” or “Funds” shall mean one or more of the investment funds selected by
the Committee pursuant to Section 3.2(b).

 

(s) “Initial Election Period” shall mean the 30-day period following the later
of the Effective Date, the date an employee becomes an Eligible Employee, and
the date an employee is notified in writing (or electronically) by the Committee
that he or she is an Eligible Employee.

 

-3-



--------------------------------------------------------------------------------

(t) “Interest Rate” shall mean, for each Fund, an amount equal to the net gain
or loss on the assets of such Fund during each month.

 

(u) “Participant” shall mean any Eligible Employee who becomes a Participant in
this Plan in accordance with Article II. Excluding Section 3.1, a Participant
who transfers employment with the Company to a related business entity shall be
deemed to be a Participant with the Company for purposes of this Plan. A related
business entity shall include a controlled group member company, an affiliated
management or service group member company, a subsidiary or joint venture of the
Company, or other related business entity as defined in Internal Revenue Code
section 414(b)(c)(m), or (n).

 

(v) “Payment Date” shall mean as soon as administratively feasible following the
end of the prior calendar quarter, or following year-end for annual installment
payments.

 

(w) “Plan” shall be the Advanced Micro Devices Executive Investment Account, as
set forth herein and with Appendix, now in effect, or as amended from time to
time.

 

(x) “Plan Year” shall mean initially July 1, 2000 until December 31, 2000, and
thereafter, each calendar year.

 

(y) “Scheduled Withdrawal Date” shall mean the distribution date elected by the
Participant for an in-service withdrawal of amounts from such Accounts deferred
in a given Plan Year, and earnings and losses attributable thereto, as set forth
on the election form for such Plan Year.

 

(z) “Trust” shall mean the Advanced Micro Devices, Inc. Executive Investment
Account Trust, once established.

 

(aa) “Trustee” shall mean the individual or institutional Trustee(s) so
designated under the terms of the Trust.

 

-4-



--------------------------------------------------------------------------------

ARTICLE II

PARTICIPATION

 

An Eligible Employee shall become a Participant in the Plan by electing to defer
a portion of his or her Compensation, pursuant to Section 3.1.

 

ARTICLE III

DEFERRAL ELECTIONS

 

3.1 Elections to Defer Compensation.

 

(a) Initial Election Period. Subject to the provisions of Article II, each
Eligible Employee may elect to defer Compensation by filing with the Committee
an election that conforms to the requirements of this Section 3.1, on a form or
electronic method provided by the Committee, no later than the last day of his
or her Initial Election Period.

 

(b) General Rule. The amount of Compensation that an Eligible Employee may elect
to defer is such Compensation earned on or after the time at which the Eligible
Employee elects to defer in accordance with Sections 1.1(u) and 3.1(a) and shall
be a flat dollar amount or percentage which shall not exceed 50 (fifty) percent
of the Eligible Employee’s Base Salary and/or up to 100 (one-hundred) percent of
the Eligible Employee’s incentive sales commissions and Bonuses, as may be
limited as set forth in Appendix A to this document, provided that the total
amount deferred by a Participant shall be limited in any calendar year, if
necessary, to satisfy Social Security Tax (including Medicare), income tax and
employee benefit plan withholding requirements as determined in the sole and
absolute discretion of the Committee.

 

(c) Duration of Compensation Deferral Election. An Eligible Employee’s initial
election to defer Compensation must be prior to the end of his or her Initial
Election Period and is to be effective with respect to Compensation received
after such deferral election is processed. A Participant may increase, decrease
or terminate a deferral election with respect to Compensation for any subsequent
calendar quarter by filing a new election prior to the beginning of the next
calendar quarter, which election shall be effective on the first day of the next
following calendar quarter. In the case of an employee who becomes an Eligible
Employee after the Effective Date, such Eligible Employee shall have 30 days
from the date he or she receives written or electronic notice from the Committee
of becoming an Eligible Employee to make an Initial Election with respect to
Compensation.

 

(d) Elections other than Elections during the Initial Election Period. Subject
to the limitations of Section 3.1(b), any Eligible Employee who has terminated a
prior Compensation deferral election may elect to again defer Compensation by
filing an election, on a form provided by the Committee, to defer Compensation
as described in Sections 3.1(b) and 3.1(c) above. An election to defer
Compensation must be filed in a timely manner in accordance with Section 3.1(c)
above.

 

-5-



--------------------------------------------------------------------------------

3.2 Investment Elections.

 

(a) At the time of making the deferral elections described in Section 3.1, the
Participant shall designate, on a form provided by the Committee, the types of
investment funds in which the Participant’s Account will be deemed to be
invested for purposes of determining the amount of earnings to be credited to
that Account. In making the designation pursuant to this Section 3.2, the
Participant may specify that all or any multiple of his or her Account be deemed
to be invested, in whole percentage increments, in one or more of the types of
investment funds provided under the Plan as communicated from time to time by
the Committee. Effective as of the first of any calendar month, a Participant
may change the designation made under this Section 3.2 by filing an election, on
a form or electronic method provided by the Committee, with the Committee prior
to the end of the prior month. If a Participant fails to elect a type of fund
under this Section 3.2, he or she shall be deemed to have elected the Money
Market type of investment fund.

 

(b) Although a Participant may designate the type of investments, the Committee
shall not be bound by such designation. The Committee shall select from time to
time, in its sole and absolute discretion, commercially available investments of
each of the types communicated by the Committee to the Participant pursuant to
Section 3.2(a) above to be the Funds. The Interest Rate of each such
commercially available investment fund shall be used to determine the amount of
earnings or losses to be credited to Participant’s Account under Article IV.

 

ARTICLE IV

DEFERRAL ACCOUNTS AND TRUST FUNDING

 

4.1 Deferral Accounts.

 

The Committee shall establish and maintain a Deferral Account for each
Participant under the Plan. Each Participant’s Deferral Account shall be further
divided into separate subaccounts (“investment fund subaccounts”), each of which
corresponds to an investment fund elected by the Participant pursuant to Section
3.2(a). A Participant’s Deferral Account shall be credited as follows:

 

(a) As soon as administratively practicable after amounts are withheld and
deferred from a Participant’s Compensation, the Committee shall credit the
investment fund subaccounts of the Participant’s Deferral Account with an amount
equal to Compensation deferred by the Participant in accordance with the
Participant’s election under Section 3.2(a); that is, the portion of the
Participant’s deferred Compensation that the Participant has elected to be
deemed to be invested in a certain type of investment fund shall be credited to
the investment fund subaccount corresponding to that investment fund;

 

(b) Each business day, if valued daily, or each month, if valued monthly, each
investment fund subaccount of a Participant’s Deferral Account shall be credited
with earnings or losses in an amount equal to that determined by multiplying the
balance credited to such investment fund subaccount as of the prior day, if
valued daily, or prior month, if valued monthly, plus contributions credited
that day to the investment fund subaccount by the Interest

 

-6-



--------------------------------------------------------------------------------

Rate for the corresponding fund selected by the Company pursuant to Section
3.2(b). Adjustments to the Participant’s Deferral Account crediting rate and/or
balance may be made for fees and expenses pertaining to the operation of the
Plan and related asset charges.

 

(c) In the event that a Participant elects for a given Plan Year’s deferral of
Compensation to have a Scheduled Withdrawal Date, all amounts attributed to the
deferral of Compensation for such Plan Year shall be accounted for in a manner
which allows separate accounting for the deferral of Compensation and investment
gains and losses associated with such Plan Year’s deferral of Compensation.

 

4.2 Company Contribution Account.

 

The Committee shall establish and maintain a Company Contribution Account for
each Participant under the Plan. Each Participant’s Company Contribution Account
shall be further divided into separate investment fund subaccounts corresponding
to the investment fund elected by the Participant pursuant to Section 3.2(a). A
Participant’s Company Contribution Account shall be credited as follows:

 

(a) As soon as administratively practicable after a Company Discretionary
Contribution Amount or Company Matching Contribution Amount, the Committee shall
credit the investment fund subaccounts of the Participant’s Company Contribution
Account with an amount equal to the Company Discretionary Contribution Amount,
if any, applicable to that Participant that is the proportion of the Company
Discretionary Contribution Amount, if any, or Company Matching Contribution
Amount, if any, that the Participant elected to be deemed to be invested in a
certain type of investment; and

 

(b) Each business day if valued daily, or each month, if valued monthly, each
investment fund subaccount of a Participant’s Company Contribution Account shall
be credited with earnings or losses in an amount equal to that determined by
multiplying the balance credited to such investment fund subaccount as of the
prior day, if valued daily, or prior month, if valued monthly, plus
contributions credited that day to the investment fund subaccount by the
Interest Rate for the corresponding Fund selected by the Company pursuant to
Section 3.2(b).

 

4.3 Trust Funding.

 

The Company may create a Trust with an institutional Trustee. If so created, the
Company shall cause the Trust to be funded each year. The Company shall
contribute to the Trust an amount equal to (1) the amount deferred by each
Participant; (2) the aggregate amount of Company Discretionary Contribution
Amounts, if any; and (3) the aggregate amount of Company Matching Contribution
Amounts for the Plan Year, if any, less required Distributable Amounts.

 

Although the principal of the Trust and any earnings thereon shall be held
separate and apart from other funds of Company and shall be used exclusively for
the uses and purposes of Plan Participants and Beneficiaries as set forth
therein, neither the Participants nor their Beneficiaries shall have any
preferred claim on, or any beneficial ownership in, any assets of the Trust
prior to the time such assets are paid to the Participants or Beneficiaries as
benefits and all rights created under this Plan shall be unsecured contractual
rights of Plan Participants

 

-7-



--------------------------------------------------------------------------------

and Beneficiaries against the Company. Any assets held in the Trust will be
subject to the claims of Company’s general creditors under federal and state law
in the event of insolvency as defined in the Trust agreement.

 

The assets of the Plan and Trust shall never inure to the benefit of the Company
and the same shall be held for the exclusive purpose of providing benefits to
Participants and their Beneficiaries and for deferring reasonable expenses of
administering the Plan and Trust.

 

ARTICLE V

VESTING

 

A Participant shall be 100% vested in his or her Deferral Account, Company
Discretionary Contribution Amount, if any, and Company Matching Contribution
Amount, if any.

 

ARTICLE VI

DISTRIBUTIONS

 

6.1 Distribution of Deferred Compensation and Discretionary Company
Contributions Upon Termination of Employment or Death.

 

(a) Distribution Upon Termination of Employment with the Company. Upon
termination of employment with the Company, a Participant’s Distributable Amount
shall be paid to the Participant (and after his or her death to his or her
Beneficiary) in a lump sum on the Participant’s Payment Date. In the event the
Participant has an Account balance of more than $25,000, the Participant may
elect to have his or her Account balance paid in substantially equal annual
installments over a fixed number of years, no less than three (3) and no more
than ten (10) years, beginning on the Participant’s Payment Date. However, such
optional form of benefit must be elected by the Participant, on a form provided
by and submitted to the Committee, at least one (1) year before the Participant
terminates employment with the Company.

 

A Participant may modify, on a form provided by and submitted to the Committee,
the form of benefit that he or she has previously elected, provided such
modification form is submitted to the Committee at least one (1) year before the
Participant terminates employment with Company.

 

The Participant’s Account shall continue to be credited with earnings pursuant
to Section 4.1 of the Plan until all amounts credited to his or her Account
under the Plan have been distributed.

 

(b) Distribution Upon Death During Employment With the Company. In the case of a
Participant who dies while employed by the Company, the Beneficiary shall
receive the balance of Participant’s Accounts in a lump sum payment.

 

(c) Post-Termination Death Benefit. In the event a Participant dies after his or
her termination of employment with the Company and still has a vested balance in
his or her Account, the vested balance of such Account shall be paid to the
Beneficiary, in a lump sum if

 

-8-



--------------------------------------------------------------------------------

no valid optional benefit election is in effect for the deceased Participant, or
in continued annual installments for the remainder of the period in accordance
with the election previously made by the Participant.

 

(d) Continuation of Employment with Related Employer. A Participant, as defined
in Section 1.1(u), who transfers employment from the Company to a related
business entity shall be deemed not to have terminated employment with the
Company for purposes of this Section 6.1.

 

6.2 In-Service Distribution With Scheduled Withdrawal Date.

 

In the case of a Participant who has elected a Scheduled Withdrawal Date for a
distribution while still in the employ of the Company, such Participant shall
receive his or her Distributable Amount, but only with respect to those
deferrals of Compensation, vested Matching Contribution Amounts and vested
Company Discretionary Contribution Amounts and earnings on such deferrals of
Compensation, Matching Contribution Amounts and Company Discretionary
Contribution Amounts as shall have been elected by the Participant to be subject
to the Scheduled Withdrawal Date in accordance with Section 1.1 (y) of the Plan.
A Participant’s Scheduled Withdrawal Date with respect to deferrals of
Compensation, Matching Contribution Amounts and Company Discretionary
Contribution Amounts deferred in a given Plan Year can be no earlier than one
year from the end of the Plan Year for which the deferrals of Compensation,
Matching Contribution Amounts and Company Discretionary Contribution Amounts are
made. A Participant may extend the Scheduled Withdrawal Date for any Plan Year
by so indicating on a form provided by and submitted to the Committee, provided
such form is submitted to the Committee at least one year before the Scheduled
Withdrawal Date. The Participant shall have the right to twice so modify any
Scheduled Withdrawal Date. In the event a Participant terminates employment with
Company prior to a Scheduled Withdrawal Date, other than by reason of death, the
portion of the Participant’s Account associated with a Scheduled Withdrawal
Date, which has not occurred prior to such termination, shall be distributed in
a lump sum.

 

6.3 In-Service Distribution Without Scheduled Withdrawal Date.

 

A Participant shall be permitted to elect an Early Distribution from his or her
Account prior to the Payment Date, subject to the following restrictions:

 

(a) The election to take an Early Distribution shall be made by filing a form
provided by and filed with the Committee.

 

(b) The amount of the Early Distribution shall equal up to 90% of his or her
vested Account balance.

 

(c) The amount described in subsection (b) above shall be paid in a single cash
lump sum as soon as practicable after the end of the calendar month in which the
Early Distribution election is made, and based upon the account valuations as of
the previous quarter.

 

(d) If a Participant requests an Early Distribution of his or her entire vested
Account, the remaining balance of his or her Account (10% of the Account) shall
be permanently

 

-9-



--------------------------------------------------------------------------------

forfeited and the Company shall have no obligation to the Participant or his or
her Beneficiary with respect to such forfeited amount. If a Participant receives
an Early Distribution of less than his or her entire vested Account, such
Participant shall forfeit 10% of the gross amount to be distributed from the
Participant’s Account and the Company shall have no obligation to the
Participant or his or her Beneficiary with respect to such forfeited amount.

 

(e) If a Participant receives an Early Distribution of either all or a part of
his or her Account, the Participant will be ineligible to participate in the
Plan for at least 12 consecutive months following the date of distribution. Such
Participant may resume contributions to the Plan at the beginning of the
calendar quarter following the 12 months of ineligibility. All distributions
shall be made on a pro rata basis from among a Participant’s Accounts.

 

6.4 Inability to Locate a Participant.

 

In the event the Committee is unable to locate a Participant or Beneficiary
within two years following the required Payment Date, the amount allocated to
the Participant’s Deferral Account shall be forfeited. If, after such
forfeiture, the Participant or Beneficiary later claims such benefit, such
benefit shall be reinstated without interest or earnings.

 

ARTICLE VII

ADMINISTRATION

 

7.1 Committee.

 

The number of members comprising the Committee shall be determined by the Board,
and may from time to time vary. A member of the Committee may resign by
delivering a written notice of resignation to the Board. The Board may remove
any member by delivering a copy of its resolution of removal to such member.
Vacancies in the membership of the Committee shall be filled by the Board.

 

7.2 Committee Action.

 

The Committee shall act at meetings by affirmative vote of a majority of its
members. Any action permitted to be taken at a meeting may be taken without a
meeting if a written consent to the action is signed by a designed member or all
members of the Committee. A member of the Committee shall not vote or act upon
any matter which relates solely to himself or herself as a Participant. A member
or members of the Committee may execute any certificate or other written
direction on behalf of the Committee if so authorized in advance by affirmative
vote of a majority of the members.

 

7.3 Powers and Duties of the Committee.

 

(a) The Committee, on behalf of the Participants and their Beneficiaries, shall
enforce the Plan in accordance with its terms, shall be charged with the general
administration of the Plan, and shall have all powers necessary to accomplish
its purposes, including, but not by way of limitation, the following:

 

(1) To select the Funds in accordance with Section 3.2(b) hereof;

 

-10-



--------------------------------------------------------------------------------

(2) To construe and interpret the terms and provisions of this Plan;

 

(3) To compute and certify to the amount and kind of benefits payable to
Participants and their Beneficiaries;

 

(4) To maintain all records that may be necessary for the administration of the
Plan;

 

(5) To provide for the disclosure of all information and the filing or provision
of all reports and statements to Participants, Beneficiaries or governmental
agencies as shall be required by law;

 

(6) To make and publish such rules for the regulation of the Plan and procedures
for the administration of the Plan as are not inconsistent with the terms
hereof;

 

(7) To appoint a Plan administrator or any other agent, and to delegate to them
such powers and duties in connection with the administration of the Plan as the
Committee may from time to time prescribe; and

 

(8) To take all actions necessary for the administration of the Plan, including
determining whether to hold or discontinue any insurance policies in effect for
the Plan.

 

7.4 Construction and Interpretation.

 

The Committee shall have full discretion to construe and interpret the terms and
provisions of this Plan, which interpretations or construction shall be final
and binding on all parties, including but not limited to the Company and any
Participant or Beneficiary. The Committee shall administer such terms and
provisions in a uniform and nondiscriminatory manner and in full accordance with
any and all laws applicable to the Plan.

 

7.5 Compensation, Expenses and Indemnity.

 

(a) The members of the Committee shall serve without compensation for their
services hereunder.

 

(b) The Committee is authorized at the expense of the Company to employ such
legal counsel as it may deem advisable to assist in the performance of its
duties hereunder. Expenses and fees in connection with the administration of the
Plan shall be paid by the Company.

 

(c) To the extent permitted by applicable state law, the Company shall indemnify
and hold harmless the Committee and each member thereof, the Board, and any
delegate of the Committee who is an employee of the Company against any and all
expenses, liabilities and claims, including legal fees to defend against such
liabilities and claims arising out of their discharge in good faith of
responsibilities under or incident to the Plan, other than

 

-11-



--------------------------------------------------------------------------------

expenses and liabilities arising out of willful misconduct. This indemnity shall
not preclude such further indemnities as may be available under insurance
purchased by the Company, or provided by the Company under any bylaw, agreement
or otherwise, as such indemnities are permitted under state law.

 

7.6 Quarterly Statements.

 

Under procedures established by the Committee, a Participant shall receive a
statement with respect to such Participant’s Accounts on a frequency of no less
than annually.

 

7.7 Disputes.

 

(a) Claim.

 

A person who believes that he or she is being denied a benefit to which he or
she is entitled under this Plan (hereinafter referred to as “Claimant”) must
file a written request for such benefit with the Committee, setting forth his or
her claim. The request must be addressed to the Administrative Committee, c/o
AMD Benefits Manager, One AMD Place, PO Box 3453, M/S 181, Sunnyvale, CA 94099.

 

(b) Claim Decision.

 

Upon receipt of a claim, the Committee shall advise the Claimant that a reply
will be forthcoming within ninety (90) days and shall, in fact, deliver such
reply within such period. The Committee may, however, extend the reply period
for an additional ninety (90) days for special circumstances.

 

If the claim is denied in whole or in part, the Committee shall inform the
Claimant in writing, using language calculated to be understood by the Claimant,
setting forth: (A) the specified reason or reasons for such denial; (B) the
specific reference to pertinent provisions of this Plan on which such denial is
based; (C) a description of any additional material or information necessary for
the Claimant to perfect his or her claim and an explanation of why such material
or such information is necessary; (D) appropriate information as to the steps to
be taken if the Claimant wishes to submit the claim for appeal; and (E) the time
limits for requesting an appeal under subsection (c).

 

(c) Request For Appeal.

 

Within ninety (90) days after the receipt by the Claimant of the written opinion
described above, the Claimant may request in writing that the Company review the
determination of the Committee. Such request must be addressed to the Committee
at the address noted in Section 7.7(a) above. The Claimant or his or her duly
authorized representative may, but need not, review the pertinent documents and
submit issues and comments in writing for consideration by the Company. If the
Claimant does not request a review within such ninety (90) day period, he or she
shall be barred and estopped from challenging the Committee’s determination.

 

-12-



--------------------------------------------------------------------------------

(d) Review of Decision.

 

Within sixty (60) days after the Committee’s receipt of a request for review,
(1) the Appeals Committee, as previously appointed by the Committee, shall (i)
review the request for review, (ii) after considering all materials presented by
the Claimant, decide whether to uphold or reverse the Committee’s decision, and
(iii) inform the Committee of its decision; and (2) the Committee will inform
the Participant in writing, in a manner calculated to be understood by the
Claimant, the decision, setting forth the specific reasons for the decision and
containing specific references to the pertinent provisions of this Plan on which
the decision is based. If special circumstances require that the sixty (60) day
time period be extended, the Committee will so notify the Claimant and will
inform the Claimant of the decision as soon as possible, but no later than one
hundred twenty (120) days after receipt of the request for review.

 

ARTICLE VIII

MISCELLANEOUS

 

8.1 Unsecured General Creditor.

 

Participants and their Beneficiaries, heirs, successors, and assigns shall have
no legal or equitable rights, claims, or interest in any specific property or
assets of the Company. No assets of the Company shall be held in any way as
collateral security for the fulfilling of the obligations of the Company under
this Plan. Any and all of the Company’s assets shall be, and remain, the general
unpledged, unrestricted assets of the Company. The Company’s obligation under
the Plan shall be merely that of an unfunded and unsecured promise of the
Company to pay money in the future, and the rights of the Participants and
Beneficiaries shall be no greater than those of unsecured general creditors. It
is the intention of the Company that this Plan be unfunded for purposes of the
Code and for purposes of Title 1 of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”).

 

8.2 Restriction Against Assignment.

 

The Company shall pay all amounts payable hereunder only to the person or
persons designated by the Plan and not to any other person or corporation. No
part of a Participant’s Accounts shall be liable for the debts, contracts, or
engagements of any Participant, his or her Beneficiary, or successors in
interest, nor shall a Participant’s Accounts be subject to execution by levy,
attachment, or garnishment or by any other legal or equitable proceeding, nor
shall any such person have any right to alienate, anticipate, sell, transfer,
commute, pledge, encumber, or assign any benefits or payments hereunder in any
manner whatsoever. If any Participant, Beneficiary or successor in interest is
adjudicated bankrupt or purports to anticipate, alienate, sell, transfer,
commute, assign, pledge, encumber or charge any distribution or payment from the
Plan, voluntarily or involuntarily, the Committee, in its discretion, may cancel
such distribution or payment (or any part thereof) to or for the benefit of such
Participant, Beneficiary or successor in interest in such manner as the
Committee shall direct.

 

8.3 Withholding.

 

There shall be deducted from each payment made under the Plan to the Participant
(or Beneficiary) all taxes that are required to be withheld by the Company in
respect to such payment or this Plan. The Company shall have the right to reduce
any payment by the amount of cash sufficient to provide the amount of said
taxes.

 

-13-



--------------------------------------------------------------------------------

8.4 Amendment, Modification, Suspension or Termination.

 

The Committee may amend, modify, suspend or terminate the Plan in whole or in
part, with ratification from the Board where required, except that no amendment,
modification, suspension or termination shall have any retroactive effect to
reduce any amounts allocated to a Participant’s Accounts. In the event that this
Plan is terminated, the amounts allocated to a Participant’s Accounts shall be
distributed to the Participant or, in the event of his or her death, his or her
Beneficiary, in a lump sum within thirty (30) days after the end of the quarter
in which the Plan terminates, or as soon as administratively practicable
thereafter.

 

8.5 Governing Law.

 

This Plan shall be construed, governed and administered in accordance with the
laws of the State of California, except where pre-empted by federal law.

 

8.6 Receipt or Release.

 

Any payment to a Participant or the Participant’s Beneficiary in accordance with
the provisions of the Plan shall, to the extent thereof, be in full satisfaction
of all claims against the Committee and the Company. The Committee may require
such Participant or Beneficiary, as a condition precedent to such payment, to
execute a receipt and release to such effect.

 

8.7 Limitation of Rights and Employment Relationship

 

Neither the establishment of the Plan and Trust, nor any modification thereof,
nor the creating of any fund or account, nor the payment of any benefits, shall
be construed as giving to any Participant, or Beneficiary or other person any
legal or equitable right against the Company or the trustee of the Trust except
as provided in the Plan and Trust; and in no event shall the terms of employment
of any Employee or Participant be governed, modified, or in any way be affected
by the provisions of the Plan or Trust.

 

8.8 Headings.

 

Headings and subheadings in this Plan are inserted for convenience of reference
only and are not to be considered in the construction of the provisions hereof.

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized designee(s).

 

AMD Administrative Committee By:  

/s/ Robert J. Rivet

--------------------------------------------------------------------------------

 

11/11/03

--------------------------------------------------------------------------------

    Member   Date By:  

/s/ Mike Woollems

--------------------------------------------------------------------------------

 

11/11/03

--------------------------------------------------------------------------------

    Member   Date By:  

/s/ Kelly Smales

--------------------------------------------------------------------------------

 

11/11/03

--------------------------------------------------------------------------------

    Member   Date By:  

/s/ Reid Linney

--------------------------------------------------------------------------------

 

11/11/03

--------------------------------------------------------------------------------

    Member   Date By:  

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

    Member   Date

 

-15-



--------------------------------------------------------------------------------

APPENDIX A

 

Pursuant to Sections 1.1(e) and 3.2 of the Plan, until and unless superseded,
bonuses and the percentage limitations on permissible deferrals shall mean:

 

1. Director Performance Recognition Plan – 100%

 

2. Vice President Performance Recognition Plan – 100%